Title: To Thomas Jefferson from Samuel Morse, 12 February 1805
From: Morse, Samuel
To: Jefferson, Thomas


                  
                     Sir,
                     Savannah, February 12, 1805.
                  
                  Since the death of capt. Webley, whose appointment to the command of the revenue cutter gave great satisfaction, I have reflected but little on the subject of a successor, not knowing whether it was the intention of government to repair her; or whether the gun boats were to supercede the necessity of again sending her to sea.
                  Observing that she is nearly ready for launching, and hearing considerable conversation on the subject of a new appointment, I am induced to offer a few remarks.
                  It is generally concluded here, that Allen, the present mate will succeed to the place of Webley. My opinion of him has been given now 12 months. I doubt neither his honesty nor his courage, but I know his incapacity. I scarce know a more ignorant man. Beside, he has very little claim from public service, unless an employment for a length of time on board the cutter will give it him.
                  I have been requested to recommend to you for the second place, in case Allen should be advanced, Alexander R. Johnston, a native citizen, an old seaman, a man of revolutionary merit (of which he bears the marks) and of good character. I comply with the request with pleasure, but should enjoy still greater in offering him for the first employment, for which I think him, as a man of sense, information & experience, infinitely better qualified than the one who expects the appointment.
                  Trusting you need no assurance that nothing would induce me to recommend one whom justice to my country forbid me to do, I beg you will add to the application of capt. Johnston, whatever weight I may have the honour to possess in your consideration.
                  Accept the testimony of my esteem.
                  
                     Saml Morse 
                     
                  
               